Proceeding to review, under article 78 of the Civil Practice Act, a determination made by the State Liquor Authority revoking a hotel liquor license issued to petitioner and directing that no new license be issued for a period of twenty-four months thereafter. This determination was based upon the finding that petitioner suffered or permitted gambling on the licensed premises on July 15, 1944, in violation of subdivision 6 of section 106 of the Alcoholic Beverage Control Law. This finding that petitioner suffered or permitted gambling to take place within the meaning of the statute is not sustained. (Matter of Reuben, Inc., v. State Liquor Authority, 268 App. Div. 981, affd. 294 N. Y. 730.) Determination annulled on the law and facts, with $50 costs and disbursements. All concur.